673 N.E.2d 767 (1997)
STATE of Indiana and Indiana Department of Revenue, Appellants (Defendants Below),
v.
Charles HOOVLER, Patricia Ann Palmer, Jeff Symmes, Linda L. Okos, Martin Okos, and Robert M. Stwalley, III, Individually and as Representatives for and on behalf of all other taxpayers similarly situated, Appellees (Plaintiffs Below).
No. 79S00-9509-CV-1085.
Supreme Court of Indiana.
January 6, 1997.
Pamela Carter, Attorney General, Jon Laramore, Chief Counsel, Beth H. Henkel, Deputy Attorney General, Indianapolis, for Appellants (Defendants Below).
Thomas J. Herr, Linda Nearing, Truitt & Herr, Lafayette, for Appellees (Plaintiffs Below).
*768 Arthur P. Kalleres, Michael K. Downs, Ice, Miller, Donadio & Ryan, Indianapolis, for Amici Curiae City of Lafayette, City of West Lafayette and Tippecanoe County.
Renee R. McDermott, Nashville, for Amicus Curiae Indiana Manufacturers Assoc.

ON REHEARING
PER CURIAM.
The Tippecanoe Circuit Court held that a statute enacted in 1994 principally to permit Tippecanoe County to finance environmental reclamation at its sanitary landfill violated Article IV, Sections 22 and 23 of the Indiana Constitution. This Court reversed, in a decision producing three opinions. State v. Hoovler, 668 N.E.2d 1229 (Ind.1996).
Appellee Hoovler, by his counsel Thomas J. Herr, has petitioned for rehearing. In his brief accompanying the petition, Herr assaults by name the members of the Court who voted to reverse as being in "dereliction of his sworn duty to uphold the Constitution," as "equally culpable," and as assuming power to "repeal" the Constitution. Counsel elaborates on these assaults with liberal use of terms like "absurd" and "fabricated."
The Attorney General has filed a motion to strike portions of the brief in support of the petition for rehearing as impertinent under Indiana Trial Rule 12(F). Her motion is well taken. Striking scandalous or impertinent material has been a part of Indiana practice since long before the adoption of our present trial rules. See, e.g., Guthrie v. Howland, 164 Ind. 214, 73 N.E. 259 (1905).
The Attorney General's motion to strike is granted.
SHEPARD, C.J., and DICKSON, SELBY and BOEHM, JJ., concur.
SULLIVAN, J., not participating.